Citation Nr: 0400682	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  93-23 870	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for degenerative joint 
disease, to include left hip replacement.



REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

In October 1991, the RO denied the veteran's claim on the 
basis of new and material evidence, the claim having been 
originally denied in February 1989.  In December 1995, the 
Board remanded the case for further development.  By decision 
dated in September 1998, the Board found that no new and 
material evidence had been submitted and denied the claim to 
reopen.  Thereafter, the veteran appealed the claim to the 
United States Court of Appeals for Veterans Claims (Veterans 
Claims Court), which vacated the Board's September 1998 
decision and remanded the case because the United States 
Federal Circuit Court of Appeals (Federal Circuit) in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) invalidated the 
reasonable possibility test for new and material evidence 
relied upon by the Board.

By decision dated in September 1999, the Board reopened the 
claim and remanded the case to the RO for further 
development, including a VA examination and medical opinion 
on aggravation.  In May 2000, the Board denied the veteran's 
claim for entitlement to service connection for degenerative 
joint disease, to include left hip replacement, which he 
again appealed to the Veterans Claims Court.  The Veterans 
Claims Court in January 2001 vacated the Board's May 2000 
decision and remanded the case for additional development 
pursuant to a joint motion of the parties.  The Board sought 
further development in February 2002 pursuant to 38 C.F.R. 
§ 19.9(a)(2).  In October 2002, the Board again denied the 
veteran's claim based on evidence it developed.

The Federal Circuit recently invalidated the provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
duty to notify letter as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  In a joint motion the parties 
agreed that a remand of the case was required pursuant to 
Disabled American Veterans v. Secretary of Veterans Affairs, 
and that remand was also required under Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) because VA had not provided 
the appellant with notice of the allocation of the burdens of 
obtaining evidence necessary to his claim.  In July 2003, the 
Veterans Claims Court vacated the Board's decision of October 
2002 and again remanded the case for readjudication 
consistent with the joint motion.

The Board no longer has authority to consider new evidence 
that it develops or obtains without obtaining a waiver from 
the appellant of his or her right to have this new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  As 
such, a remand in this case is required.  Further, the 
veteran has submitted additional argument since the last 
supplemental statement of the case (SSOC), which should be 
considered by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  As to the VCAA notice requirements, in 
Quartuccio v. Principi, the Veterans Claims Court 
specifically held that amended section 5103(a) and new 
§ 3.159(b) require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide; the Court 
held implicitly that BVA failure to enforce compliance with 
those requirements is remandable error.  Quartuccio, 16 Vet. 
App. 183, 187 (2002).  In the joint motion, the parties 
pointed out that VA had not yet provided the appellant with 
notice of the allocation of the burdens of obtaining evidence 
necessary to his claim.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to be 
provided by the veteran and which portion, 
if any, VA will attempt to obtain on his 
behalf. 

2.  The RO should readjudicate the 
veteran's claim for entitlement to service 
connection for a left hip disorder, taking 
into consideration the evidence added to 
the record since the last SSOC.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

